Citation Nr: 0900617	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-37 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to April 
1954.     

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.

Attempts to locate the veteran's service treatment records 
have been unsuccessful.  Apparently, his records were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  The only service records currently 
associated with the claims file is a separation examination.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of November 1979, the RO denied 
the claim of entitlement to service connection for a low back 
disorder.

2.  The evidence added to the record since November 1979, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim.


CONCLUSION OF LAW

1.  The November 1979 decision that denied the veteran's 
claim for entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the November 1979 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
a low back disorder.  The Board observes that a letter 
decision denying service connection for this disorder was 
issued in November 1979 due to his failure to submit evidence 
in support of his claim.  He did not appeal that decision and 
it became final.  See 38 C.F.R. § 7105.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

In this case, the evidence of record at the time of the last 
final decision in November 1979 included the veteran's June 
1979 claim for service connection, a service separation 
examination, and post-service treatment for cellulitis of the 
face in 1958.
   
The evidence added to the record since the November 1979 
decision includes VA treatment records reflecting a diagnosis 
of lumbar spondylosis, a January 2007 statement submitted by 
a fellow soldier indicating that the veteran was hospitalized 
during service for a back disorder, statements by the veteran 
asserting a causal relationship between his low back disorder 
and service, and private medical records. 

As the information listed above had not previously been 
submitted to agency decisionmakers and are not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Moreover, the new evidence is pertinent to the issue of 
whether a current disability exists and purports to establish 
that a causal connection exists between the low back disorder 
and active duty service, neither of which was shown at the 
time of the last final denial.  Therefore, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  As such, it is found to be material.  
Accordingly, as the evidence is both new and material, the 
claim is reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the claim for a low back 
disorder is being reopened; therefore, no further notice is 
required under Kent.  

ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.  The appeal is 
allowed to this extent.


REMAND

Having found that the claim should be reopened, the Board 
finds that additional development is required to satisfy VA's 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).   

Initially, VA's duty to assist includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In January 2008, the veteran submitted SSA 
records demonstrating that he applied for social security 
disability benefits to support himself after becoming 
disabled due to a back disorder.  As SSA records are relevant 
to the claim on appeal, the RO should obtain these records.

Next, the Board finds that the duty to assist requires that a 
VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
veteran has offered competent evidence alleging in-service 
incurrence of a low back disorder.  Specifically, he claims 
that he was injured and hospitalized for a back injury during 
active duty service.  

Also, with the exception of the April 1954 separation 
examination, no other service treatment records were 
available for review.  These records were unavailable and 
appear to have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, all reasonable attempts have been made to associated 
service records with the claims file.

The Board recognizes that in such cases there is a heightened 
obligation to assist the appellant in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

Further, private medical evidence reflects that the veteran 
is currently-diagnosed with lumbar spondylosis, but there is 
insufficient competent evidence of record to make a decision 
to determine whether his low back disorder is related to 
service.  Given the evidence of record purporting a 
relationship between his current back disability and an in-
service injury and in consideration of the heightened duty 
established in this case for the unavailability of military 
records, an examination and medical opinion are required to 
determine the nature and etiology of his low back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.

2.  Obtain clinical records from the VA 
Medical Center in San Juan, Puerto Rico, 
for the period from July 1999 to the 
present.

3.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his low back 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  With 
regard to each diagnosed disorder of the 
back, the examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or higher) that the disorder 
is related to service.  All opinions are 
to be accompanied by a clear rationale 
consistent with the evidence of record.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of 
the case in September 2007.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


